      Case 3:19-cv-02672-M Document 1 Filed 11/08/19                 Page 1 of 6 PageID 1



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JAMES JOSEPH JULUKE, JR.,                     )
an individual,                                )
                                              )       Case No.:       3:19-cv-02672
        Plaintiff,                            )
v.                                            )
                                              )
MCKINNEY AVENUE                               )
PARTNERS, LTD.,                               )
a Texas Limited Partnership,                  )
                                              )
      Defendant.                              )
__________________________________            )

                                          COMPLAINT

        Plaintiff, JAMES JOSEPH JULUKE, JR. through his undersigned counsel, hereby files

this Complaint and sues MCKINNEY AVENUE PARTNERS, LTD., a Texas Limited

Partnership, for injunctive relief, attorneys’ fees and costs pursuant to 42 U.S.C. § 12181 et seq.,

(“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:

                                JURISDICTION AND PARTIES

        1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (the “ADA”). This Court is vested

with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has supplemental

jurisdiction over the subject matter of all other claims pursuant to 28 U.S.C. §1367(a).

        2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), because the

Defendant’s Property, which is the subject of this action, is located in Dallas County, Texas.

        3.      Plaintiff, JAMES JOSEPH JULUKE, JR. (hereinafter referred to as “MR.

JULUKE” or “Plaintiff”), is a resident of the State of Texas in Dallas County.

        4.      MR. JULUKE is a qualified individual with a disability under the ADA. In 1994,
      Case 3:19-cv-02672-M Document 1 Filed 11/08/19                  Page 2 of 6 PageID 2



MR. JULUKE suffered an injury to his spinal cord resulting in trauma to his T-10 vertebrae. MR.

JULUKE is a paraplegic and is disabled.

        5.      MR. JULUKE’s disability, at all times material hereto, impairs his ability to walk,

stand and bend, all major life activities, and requires him to use a wheelchair to ambulate.

        6.      Defendant, MCKINNEY AVENUE PARTNERS, LTD., a Texas Limited

Partnership (hereinafter referred to as “Defendant”), is registered to do business in the State of

Texas. Upon information and belief, Defendant is the owner, lessor and/or operator of the real

property and improvements which are the subject of this action, to wit: the “Property,” generally

located at 2705 McKinney Ave, Dallas, Texas 75204.

        7.      All events giving rise to this lawsuit occurred in the Northern District of Texas.

                                       COUNT I
                          (VIOLATION OF TITLE III OF THE ADA)

        8.      Plaintiff realleges and incorporates into this cause of action each and every

allegation contained in the previous paragraphs of this Complaint.

        9.      The Property, a shopping center with several stores and restaurants, is open to the

public and provides goods and services to the public.

        10.     Plaintiff visited the Property and attempted to utilize the goods and services offered

at the Property and plans to return to the Property in the near future. However, but for the barriers

to access described herein, Plaintiff would visit the Property more often.

        11.     During his visits, MR. JULUKE experienced serious difficulty accessing the goods

and utilizing the services therein due to the architectural barriers discussed in this Complaint.

        12.     MR. JULUKE continues to desire to visit the Property, but fears that he will again

encounter serious difficulty and safety hazards due to the barriers discussed herein which still exist.


                                                      2
     Case 3:19-cv-02672-M Document 1 Filed 11/08/19                  Page 3 of 6 PageID 3



       13.     Defendant has discriminated, and continues to discriminate, against Plaintiff in

violation of 42 U.S.C. § 12181 et seq. and 28 C.F.R. § 36.304 et seq. by excluding and/or denying

Plaintiff the benefits of the goods and services located on the Property by failing to provide and/or

correct the following barriers to access which Plaintiff personally observed, encountered, and

which hindered his access:

               A.      Plaintiff encountered inaccessible parking spaces throughout the Property

                       due to excessive slopes, pavement in disrepair and inadequate dimensions

                       of some of the spaces and their access aisles.

               B.      Additionally, Plaintiff encountered a lack of disabled use parking spaces in

                       the front parking lot along McKinney Avenue, forcing disabled customers

                       to enter through the rear doors which are not accessible in their own right

                       and often locked, or travel around the building to the front entrances.

               C.      Plaintiff encountered several tenant spaces throughout the Property,

                       including La Gourmet Pizza, which are not accessible due to a step/high

                       threshold at the front entry without a ramp. Additionally, the rear entry to

                       La Gourmet Pizza lacks a level landing.

               D.      Plaintiff encountered that the Property lacks any curb ramps connecting the

                       public sidewalk along McKinney Avenue with the Property sidewalk and

                       store entrances, preventing any wheelchair access into the shops and

                       restaurants at the Property.

               E.      Plaintiff also encountered inaccessible sidewalks due to planters and

                       parking signs which obstruct the width of the Property sidewalk along

                       McKinney Avenue, preventing safe wheelchair use.

                                                      3
     Case 3:19-cv-02672-M Document 1 Filed 11/08/19                   Page 4 of 6 PageID 4



       14.     Upon information and belief, there are other current violations of the ADA and the

ADA Accessibility Guidelines (“ADAAG”) at the Property, and only after a full inspection is

performed by the Plaintiff or Plaintiff’s representatives can all said barriers be identified.

       15.     To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       16.     Independent of his intent to return as a patron to the Property, Plaintiff additionally

intends to return to the Property as an ADA tester to determine whether the barriers to access stated

herein have been remedied.

       17.     Removal of the barriers to access located on the Property is readily achievable,

structurally feasible and easily accomplishable without placing an undue burden on Defendant.

       18.     Removal of the barriers to access located on the Property would allow Plaintiff to

fully utilize the goods and services located therein.

       19.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

       A.      That the Court declare that the Property owned, leased, and/or operated by

               Defendant is in violation of the ADA;

       B.      That the Court enter an Order directing Defendant to alter its facilities to make



                                                        4
Case 3:19-cv-02672-M Document 1 Filed 11/08/19              Page 5 of 6 PageID 5



       them accessible to and useable by individuals with disabilities to the full

       extent required by Title III of the ADA;

 C.    That the Court enter an Order directing Defendant to evaluate and neutralize

       its policies and procedures towards persons with disabilities for such

       reasonable time so as to allow Defendant to undertake and complete

       corrective procedures;

 D.    That the Court award reasonable attorneys’ fees, costs (including expert fees),

       and other expenses of suit, to the Plaintiff; and

 E.    That this Court award Plaintiff such other additional and proper relief as may

       be just and equitable.



                                      Respectfully Submitted,


                                By:   /s/ Louis I. Mussman         .




                                      Louis I. Mussman
                                      Attorney-in-charge
                                      N.D. TX No. 597155FL
                                      Ku & Mussman, P.A.
                                      18501 Pines Boulevard, Suite 209-A
                                      Pembroke Pines, FL 33029
                                      Tel: (305) 891-1322
                                      Fax: (305) 891-4512
                                      Louis@KuMussman.com

                                      and

                                      Seth P. Crosland
                                      Local Counsel
                                      Texas Bar No.: 24069551
                                      Crosland Law Firm
                                      1848 Norwood Plaza, Suite 205B

                                             5
Case 3:19-cv-02672-M Document 1 Filed 11/08/19    Page 6 of 6 PageID 6



                               Hurst, Texas 76054
                               Tel: (972) 591-6919
                               Fax: (972) 408-0713
                               seth@croslandlawfirm.com




                                    6
